DEREK SMITH LAW GROUP PLLC                                     Counsel for Plaintiff
By: CHARLES M. SCOTT, ESQ.
Attorney ID No.: 326926
1835 Market St., Suite 2950
Philadelphia, Pennsylvania 19103
(215) 391-4790
charles@dereksmithlaw.com

                 IN THE UNITED STATES DISTRICT COURT FOR THE

                         EASTERN DISTRICT OF PENNSYLVANIA



BENJAMIN VAYNSHELBOYM,                                 :       COMPLAINT
10790 Heather Street, Apt. A                           :
Philadelphia, PA 19116                                 :
                                                       :
                       Plaintiff                       :       CIVIL ACTION
                                                       :
       v.                                              :       No. 2:21-cv-1303
                                                       :
COMHAR, INC.,                                          :
100 W. Lehigh Avenue                                   :
Philadelphia, PA 19133                                 :       JURY TRIAL DEMANDED
                                                       :
                       Defendant                       :

       Plaintiff, Benjamin Vaynshelboym, by and through his counsel, The Derek Smith Law

Group, PLLC, brings this civil action against Defendant COMHAR, Inc. (hereafter “Defendant”

or “COMHAR”). Upon information and belief and in support thereof, Plaintiff alleges as follows:

                              I. NATURE OF THE COMPLAINT

       1.      This is an action seeking damages to redress the injuries Plaintiff has suffered, and

continues to suffer, as a result of unlawful retaliation by Defendant against Plaintiff in violation of

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e, et seq. (“Title VII”).
                                            II. PARTIES

        2.      Plaintiff BENJAMIN VAYNSHELBOYM, is an adult male individual and

resident of the Commonwealth of Pennsylvania, residing at 10790 Heather Street, Apt. A,

Philadelphia, PA 19116.

        3.      Defendant COMHAR, INC. (hereafter “Defendant” or “COMHAR”) is a business

entity duly organized and existing under the laws of the Commonwealth of Pennsylvania.

        4.      Defendant’s headquarters and address for purposes of service is located at 100 W.

Lehigh Avenue, Philadelphia, Pennsylvania 19133.

        5.      At all times material, Defendant employed more than 500 people.

        6.      At all times material, Plaintiff was an “employee” and Defendant COMHAR was

an “employer” within the meaning of all applicable law.

        7.      The unlawful acts alleged in this Complaint were committed by Defendant

COMHAR and/or Defendant COMHAR’s officers, agents, employees, or representatives, while

actively engaged in the management of Defendant COMHAR’s businesses or affairs and with the

authorization of Defendant COMHAR.

                                 III. JURISDICTION & VENUE

        8.      This Court has subject matter jurisdiction over Plaintiff’s claims arising under Title

VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e, et seq. (“Title VII”), pursuant

to 28 U.S.C. §1331, and 29 U.S.C. § 216(b).

        9.      Venue in this Court is proper under 28 U.S.C. § 1391(b) because a substantial part

of the acts or omissions giving rise to the claims alleged herein occurred within this judicial district,

and Defendant is subject to personal jurisdiction in this district.




                                                   2
      IV. ADMINISTRATIVE PROCEEDINGS & EXHAUSTION OF REMEDIES

       10.     On December 14, 2020, Plaintiff dual-filed with the EEOC and PHRC a fourth

Charge of Discrimination (Charge No. 530-2021-01089) (“December 2020 Charge”) against

Defendant.

       11.     On December 18, 2020, the EEOC issued a Notice of Right to Sue on Plaintiff’s

December 2020 Charge.

       12.     Plaintiff’s claims under the Pennsylvania Human Relations Act (“PHRA”) are still

pending before Pennsylvania Human Relations Commission (“PHRC”) because less than one year

has elapsed since PHRC assumed jurisdiction over his charges. After one year, Plaintiff will seek

leave to amend this complaint to assert his PHRA claims.

                                V. FACTUAL ALLEGATIONS

       13.     Around January 2014, Defendant COMHAR hired Plaintiff to work as a Licensed

Practical Nurse (“LPN”) at Defendant COMHAR’s York Street Facility located 2201 East York

Street, Philadelphia, Pennsylvania 19125.

       14.     Defendant’s York Street Facility is a licensed Long-Term Structured Residence that

provides psychiatric and behavioral health services for eight (8) adults with severe mental illness

and cognitive disabilities in a group home setting.

       15.     Defendant COMHAR terminated Plaintiff’s employment around April 2019.

       16.     On June 8, 2020, Plaintiff filed suit in the Eastern District of Pennsylvania (Civil

Action No. 20-cv-02690-ER) alleging employment discrimination and retaliation arising out of

COMHAR’s actions during Plaintiff’s employment and actions in terminating Plaintiff’s

employment in April 2019.




                                                 3
       17.     Plaintiff’s Complaint against COMHAR in the underlying Title VII employment

discrimination action is attached hereto as Exhibit A and incorporated herein by reference.

       18.     On October 19, 2020, Counsel for Defendant COMHAR sent a letter to Counsel

for Plaintiff accusing Plaintiff of “theft of confidential business and proprietary information” and

threatening that Plaintiff’s “conduct in stealing these records and disclosing them is of such a

serious nature that he could be subject to criminal and civil sanctions for this conduct as well.”

       19.     Defendant COMHAR’s letter demanded that Plaintiff turn over “all COMHAR

documents… in his custody and control” within 10 days or Defendant COMHAR “will initiate an

action against [Plaintiff] to compel the return of COMHAR property and seek all other available

legal remedies against him.”

       20.     COMHAR’s threat letter demanded return of all “COMHAR records” which, in

effect, demanded the return of all evidence in Plaintiff’s possession that had been identified in

discovery and was being used as evidence supporting Plaintiff’s Title VII employment

discrimination claims against COMHAR in federal court.

       21.     Importantly, COMHAR sent this threat letter to Plaintiff the same day that the

parties’ memoranda were due to the Federal Magistrate Judge in advance of a Settlement

Conference scheduled for the following week on October 26, 2020 in the federal action.

       22.     That Settlement Conference was not successful, and on November 13, 2020,

Defendant COMHAR made good on its threat by filing a civil lawsuit against Plaintiff in the

Philadelphia Court of Common Pleas (Civil Action No. 201101299).

       23.     Plaintiff was served with process on November 25, 2020.




                                                 4
        24.     Initially, Plaintiff defended the state court lawsuit by filing Preliminary Objections

to COMHAR’s Complaint seeking to dismiss all count for failure to state a claim, strike the

Complaint for insufficient specificity, and to strike scandalous and impertinent allegations.

        25.     During the pendency of motion practice on the pleadings in the state court action,

on December 14, 2020, Plaintiff filed a fourth Charge of Discrimination with the EEOC against

COMHAR alleging actionable retaliation arising out of Defendant COMHAR’s actions to file a

lawsuit against Plaintiff in state court.

        26.     Concurrent with filing a new Charge of Discrimination, on December 17, 2020,

Plaintiff moved to amend and supplement his Complaint in federal court to add a new count of

retaliation under Title VII against COMHAR.

        27.     On January 5, 2021, COMHAR filed a near-identical Amended Complaint in the

state court action, thereby mooting Plaintiff’s Preliminary Objections.

        28.     On January 25, 2021, Plaintiff filed Preliminary Objections to COMHAR’s

Amended Complaint once again seeking to dismiss all counts for failure to state a claim, to strike

the Complaint for insufficient specificity, and to strike scandalous and impertinent allegations.

        29.     The Amended Complaint filed against Plaintiff by Defendant COMHAR in the

Philadelphia Court of Common Pleas is attached hereto as Exhibit B and incorporated herein by

reference.

        30.     Defendant COMHAR’s Amended Complaint, like its predecessor, brought three

common-law causes of action against Plaintiff specifically arising out of Plaintiff’s protected

activities in filing and pursuing multiple Charges of Discrimination and an employment

discrimination lawsuit against COMHAR: (1) Conversion, (2) Breach of Duty of Loyalty, and (3)

Misappropriation of Confidential Information. (Exhibit B).




                                                  5
       31.        Indeed, Defendant COMHAR’s lawsuit against Plaintiff specifically alleges that all

of the facts giving rise to the Complaint arise out of Plaintiff’s protected activities in pursuing

Charges of Discrimination and a Title VII employment discrimination lawsuit against Defendant

COMHAR. (See Exhibit B).

       32.        Importantly, Defendant COMHAR’s Amended Complaint alleges that it only

learned that Plaintiff had obtained documents during his employment because COMHAR’s

counsel submitted a Freedom of Information Act (“FOIA”) request to the EEOC as a direct

response to Plaintiff filing an employment discrimination lawsuit against COMHAR. (See Exhibit

B at ¶¶ 25-27).

       33.        Defendant COMHAR’s Amended Complaint against Plaintiff goes so far as to

accuse Plaintiff of “taking confidential and proprietary information from COMHAR without its

consent or knowledge in an effort to construct an employment discrimination claim against

COMHAR in May 2016 which did not otherwise exist.” (Exhibit B at ¶ 22).

       34.        Without alleging any facts in support, COMHAR goes one step further to allege

that “COMHAR believes and therefore avers that [Plaintiff] engaged in the same kind of conduct

with one of his prior employers.” (Exhibit B at ¶ 22).

       35.        Defendant COMHAR’s lawsuit does not allege that any of the documents Plaintiff

obtained were used for any purpose other than as evidence in support of Plaintiff’s Title VII

employment discrimination claims against COMHAR.

       36.        Moreover, COMHAR’s lawsuit does not allege that any of the documents were

trade secrets, or that they were procured in breach of any confidentiality or non-disclosure

agreement between Plaintiff and COMHAR.




                                                  6
        37.     Consequently, the only conceivable “injury in fact” to COMHAR would be its

potential exposure to liability in Plaintiff’s Title VII employment discrimination claims against it.

Indeed, COMHAR’s standing to sue depended entirely on whether Plaintiff’s employment

discrimination claims against COMHAR were successful and resulted in a money judgement

against COMHAR because, under any other circumstance, COMHAR would not be able to

articulate an injury in fact necessary to establish standing to sue.

        38.     As a result, Defendant COMHAR’s lawsuit had the effect of dissuading Plaintiff

from pursuing his Title VII employment discrimination claims against COMHAR because

Plaintiff’s success on those claims would give COMHAR standing to sue Plaintiff on the claims it

brought against him in state court.

        39.     Around January 25, 2021, through counsel, Plaintiff unilaterally and voluntarily

returned to COMHAR 31 pages of selected records that Plaintiff submitted confidentially to the

EEOC in 2016 in support of his first Charge of Discrimination against COMHAR.

        40.     Plaintiff returned these 31 pages of records to COMHAR because they were not

material evidence in his employment discrimination lawsuit against COMHAR, and they

represented a tiny fraction of the hundreds of pages of documents that Plaintiff obtained in the

course of his employment with COMHAR, Inc. and were at issue in COMHAR’s state court

lawsuit against Plaintiff.

        41.     At no time were Plaintiff’s actions to return these documents part of a negotiated

resolution of COMHAR’s lawsuit against him.

        42.     On February 5, 2021, just days before Defendant COMHAR’s response to

Plaintiff’s Preliminary Objections to its Amended Complaint in the state court action was due,




                                                  7
Defendant COMHAR unilaterally and voluntarily filed a Praecipe to Discontinue its lawsuit

against Plaintiff.

        43.     On March 10, 2021, Plaintiff’s December 17, 2020 motion to amend and

supplement his Complaint in federal court was denied because the predicate facts of the newly

accrued retaliation claim were sufficiently distinct to warrant bringing the claim as a separate

lawsuit.

        44.     Defendant COMHAR’s actions sue Plaintiff and then withdraw the lawsuit at the

pleading stage without litigating the merits of the action has the irreversible effect of damaging

Plaintiff’s employment prospects because any future prospective employer would likely forego

hiring Plaintiff if they were to learn that Plaintiff was sued by his former employer and accused of

“taking confidential and proprietary information from COMHAR without its consent or knowledge

in an effort to construct an employment discrimination claim against COMHAR in May 2016

which did not otherwise exist.” (Exhibit B at ¶ 22).

        45.     At all times material since his unlawful termination from COMHAR in April 2019,

and continuing presently, Plaintiff has been diligently applying to job openings for Licensed

Practical Nurse positions.

        46.     Most if not all job applications for LPN positions include some inquiry into whether

the applicant has ever been terminated from previous employers. Moreover, even a superficial

background investigation would reveal that Plaintiff was named as a defendant in a lawsuit by his

former employer.

        47.     Despite more than 7 years of nursing experience, and hundreds of applications,

Plaintiff has only been interviewed a handful of times and has not been offered a single position

as a Licensed Practical Nurse.




                                                 8
        48.     As a direct and proximate result of Defendant COMHAR’s actions to file a lawsuit

against Plaintiff, Plaintiff’s future employment prospects as a Licensed Practical Nurse have been

irreparably damaged.

        49.     Plaintiff further claims aggravation, activation, and/or exacerbation of any

preexisting condition as a direct result of the unlawful employment practices of Defendant

COMHAR alleged herein.

                                             COUNT I
                               Unlawful Retaliation in Violation of
               Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
                               Plaintiff v. Defendant COMHAR, Inc.

        50.     Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        51.     Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a)

provides that it shall be an unlawful employment practice for an employer “(1) to . . . discriminate

against any of his employees . . . because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a charge, testified, assisted or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

        52.     The Supreme Court of the United States has expressly held that Title VII protects

former employees from retaliation by their former employers. Robinson v. Shell Oil Co., 519 U.S.

337, 346 (1997) (“It being more consistent with the broader context of Title VII and the primary

purpose of § 704(a), we hold that former employees are included within § 704(a)'s coverage.”);

see also Durham Life Ins. Co. v. Evans, 166 F.3d 139, 157 (3d Cir. 1999) (“Post-employment

actions by an employer can constitute discrimination under Title VII if they hurt a plaintiff's

employment prospects.”).




                                                 9
       53.       To sustain a claim of retaliation under Title VII, “a plaintiff must show that a

reasonable employee would have found the challenged action materially adverse, which in this

context means it well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67–68 (2006)

(citations omitted).

       54.       Plaintiff engaged in protected activity under Title VII including, but not limited to,

the following:

                    a. Requesting a religious accommodation from Defendant COMHAR;
                    b. Challenging and opposing Defendant COMHAR’s unlawful employment
                        practices;
                    c. Filing charges of discrimination with the EEOC and PHRC.
                    d. Filing a lawsuit against Defendant COMHAR on June 8, 2020 alleging
                        discrimination and retaliation during Plaintiff’s employment with
                        COMHAR. (Exhibit A).

       55.       Defendant COMHAR’s retaliatory lawsuit against Plaintiff is based solely on

Plaintiff’s protected activites in making and supporting employment discrimination claims under

Title VII against COMHAR. (Exhibit B).

       56.       Defendant’s COMHAR’s actions to file a lawsuit against Plaintiff are materially

adverse because it would dissuade a reasonable current or former employee in Plaintiff’s position

from making or supporting a Charge of Discrimination against COMHAR, Inc.

       57.       Indeed, it is not hard to imagine that a reasonable employee considering making or

supporting a Charge of Discrimination with the EEOC against COMHAR would be dissuaded

from doing so out of fear that Defendant COMHAR would file a retaliatory lawsuit against them,

just as they have done to Plaintiff here.




                                                  10
          58.     Moreover, Defendant COMHAR’s lawsuit against Plaintiff – regardless of its

merits – has the effect of damaging Plaintiff’s employment prospects because any future

prospective employer would likely forego hiring Plaintiff if they were to learn that he was sued by

his former employer and accused of “taking confidential and proprietary information from

COMHAR without its consent or knowledge in an effort to construct an employment

discrimination claim against COMHAR in May 2016 which did not otherwise exist.” (Exhibit B

at ¶ 22).

          59.     Plaintiff’s participation in proceedings under Title VII and/or opposition to

Defendant COMHAR’s unlawful employment practices was the motivating and/or determinative

factor in COMHAR’s actions to file a lawsuit against Plaintiff. (Exhibit B).

          60.     Defendant COMHAR’s actions to file a lawsuit against Plaintiff in retaliation for

Plaintiff’s prior protected activity is an unlawful employment practice in violation of Title VII of

the Civil Rights Act of 1964.

          61.     As a result of Defendant COMHAR’s retaliatory actions against Plaintiff in

violation of Title VII of the Civil Rights Act of 1964, Plaintiff has suffered and continues to suffer

emotional and financial harm.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant COMHAR, in an amount

to be determined at the time of trial plus interest, including but not limited to all emotional distress

and back pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’

fees, costs, and disbursements of action; and for such other relief as the Court deems just and

proper.

                                             JURY DEMAND
          Plaintiff demands a trial by jury as to all issues so triable.


                                                     11
Dated: March 17, 2021   DEREK SMITH LAW GROUP, PLLC




                        CHARLES M. SCOTT, ESQUIRE
                        Attorney ID No.: 326926
                        1835 Market Street, Suite 2950
                        Philadelphia, PA 19103
                        (215) 391-4790
                        charles@dereksmithlaw.com
                        Attorney for Plaintiff




                          12
EXHIBIT A
             Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 1 of 36




DEREK SMITH LAW GROUP PLLC                                    Counsel for Plaintiff
By: CHARLES M. SCOTT, ESQ.
Attorney ID No.: 326926
1835 Market St., Suite 2950
Philadelphia, Pennsylvania 19103
(215) 391-4790
charles@dereksmithlaw.com

                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


BENJAMIN VAYNSHELBOYM,                                :       COMPLAINT
10790 Heather Street, Apt. A                          :
Philadelphia, PA 19116                                :
                                                      :
                       Plaintiff                      :       CIVIL ACTION
                                                      :
       v.                                             :       No. 2:20-cv-02690
                                                      :
COMHAR, INC.,                                         :
100 W. Lehigh Avenue                                  :
Philadelphia, PA 19133                                :       JURY TRIAL DEMANDED
                                                      :
                       Defendant                      :

       Plaintiff, Benjamin Vaynshelboym, by and through his counsel, The Derek Smith Law

Group, PLLC, brings this civil action against Defendant COMHAR, Inc. (hereafter “Defendant”

or “COMHAR”). Upon information and belief and in support thereof, Plaintiff alleges as follows:

                                I. NATURE OF THE COMPLAINT

       1.      This is an action seeking damages to redress the injuries Plaintiff has suffered, and

continues to suffer, as a result of unlawful employment discrimination and retaliation by Defendant

against Plaintiff in violation of Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §

2000e, et seq. (“Title VII”).

       2.      This action also seeks damages for Defendant’s willful failure to pay overtime

wages to Plaintiff in violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”),
            Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 2 of 36




Pennsylvania Minimum Wage Act ,42 P.S. § 333.101, et seq. (“PMWA”), and the Pennsylvania

Wage Payment and Collection Law, 43 P.S. § 260.1, et seq. (“WPCL”).

                                          II. PARTIES

       3.      Plaintiff BENJAMIN VAYNSHELBOYM, is an adult male individual and

resident of the Commonwealth of Pennsylvania, residing at 10790 Heather Street, Apt. A,

Philadelphia, PA 19116.

       4.      Defendant COMHAR, INC. (hereafter “Defendant” or “COMHAR”) is a business

entity duly organized and existing under the laws of the Commonwealth of Pennsylvania.

       5.      Defendant’s headquarters and address for purposes of service is located at 100 W.

Lehigh Avenue, Philadelphia, Pennsylvania 19133.

       6.      At all times material, Defendant employed more than 500 people.

       7.      At all times material, Plaintiff was an “employee” and Defendant COMHAR was

an “employer” within the meaning of all applicable law.

       8.      The unlawful acts alleged in this Complaint were committed by Defendant

COMHAR and/or Defendant COMHAR’s officers, agents, employees, or representatives, while

actively engaged in the management of Defendant COMHAR’s businesses or affairs and with the

authorization of Defendant COMHAR.

                               III. JURISDICTION & VENUE

       9.      This Court has subject matter jurisdiction over Plaintiff’s claims arising under Title

VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 2000e, et seq. (“Title VII”), and the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), pursuant to 28 U.S.C. §1331, and

29 U.S.C. § 216(b).




                                                 2
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 3 of 36




        10.     This Court has supplemental jurisdiction over Plaintiff’s attendant state law claims

pursuant to 28 U.S.C. § 1367 because the claims arising under state law are so related to the claims

arising under federal law as to form the same case or controversy.

        11.     Venue in this Court is proper under 28 U.S.C. § 1391(b) because a substantial part

of the acts or omissions giving rise to the claims alleged herein occurred within this judicial district,

and Defendant is subject to personal jurisdiction in this district.

       IV. ADMINISTRATIVE PROCEEDINGS & EXHAUSTION OF REMEDIES

        12.     On May 6, 2016, Plaintiff dual-filed with the Equal Employment Opportunity

Commission (“EEOC”) and the Pennsylvania Human Relations Commission (“PHRC”) his first

Charge of Discrimination (Charge No. 530-2016-02212) (“May 2016 Charge”) against Defendant

COMHAR.

        13.     The May 2016 Charge alleged a continuing act of discrimination and retaliation on

the basis of Plaintiff’s religion and national origin.

        14.     Importantly, the May 2016 Charge alleged religious discrimination on the grounds

that “[Defendant] has not allowed me to change my work schedule to accommodate my religious

beliefs.”

        15.     After Plaintiff filed the May 2016 Charge, Defendant allowed Plaintiff flexibility

in scheduling to accommodate Plaintiff’s observance of Shabbat.

        16.     On November 22, 2016, the EEOC issued a right to sue letter on Plaintiff’s May

2016 Charge, but Plaintiff did not pursue a lawsuit because Defendant COMHAR had granted

Plaintiff the requested religious accommodation.

        17.     From June 2016 through September 2018, Defendant COMHAR provided Plaintiff

with religious accommodations.




                                                   3
             Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 4 of 36




       18.       Around September 2018, Defendant COMHAR rescinded the religious

accommodation afforded to Plaintiff for two years.

       19.       On March 14, 2019, Plaintiff dual-filed with the EEOC and PHRC a second Charge

of Discrimination (Charge No. 530-2019-02413) (“March 2019 Charge”) against Defendant as a

result of Defendant’s revocation of the religious accommodation previously afforded to Plaintiff

for two years.

       20.       The March 2019 Charge alleged, inter alia, that Defendant’s September 2018

revocation of the religious accommodation previously afforded to Plaintiff was a continuing act of

religious discrimination and a new act of retaliation for Plaintiff’s requests for religious

accommodation and prior EEOC activity on that exact issue.

       21.       On March 29, 2019, Defendant placed Plaintiff under internal investigation and

suspended him without pay pending the outcome of Defendant’s internal investigation.

       22.       On April 25, 2019, Defendant formally terminated Plaintiff’s employment based

on Defendant’s conclusions from the investigation.

       23.       On August 6, 2019, Plaintiff dual-filed with the EEOC and PHRC a third Charge

of Discrimination (Charge No. 530-2019-05652) (“August 2019 Charge”) against Defendant

COMHAR based on Defendant’s termination of Plaintiff’s employment on April 25, 2019.

       24.       Plaintiff’s August 2019 Charge alleged, inter alia, that Defendant’s decision to

terminate Plaintiff was unlawful discrimination based on Plaintiff’s religion, and Defendant

terminated Plaintiff in retaliation for Plaintiff’s prior protected activity and opposition to

Defendant’s unlawful employment practices.

       25.       On September 16, 2019, the EEOC issued a Notice of Right to Sue on Plaintiff’s

March 2019 Charge.




                                                 4
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 5 of 36




        26.    Plaintiff did not pursue a lawsuit on the March 2019 Charge because he had filed

the August 2019 Charge arising from Defendant’s termination of Plaintiff’s employment in April

2019.

        27.    On March 16, 2020 the EEOC issued a Notice of Right to Sue on Plaintiff’s August

2019 Charge.

        28.    Plaintiff’s claims under the Pennsylvania Human Relations Act (“PHRA”) are still

pending before Pennsylvania Human Relations Commission (“PHRC”) because less than one year

has elapsed since PHRC assumed jurisdiction over his charges. After one year, Plaintiff will seek

leave to amend this complaint to assert his PHRA claims.

                               V. FACTUAL ALLEGATIONS

                     A. DISCRIMINATION & RETALIATION ALLEGATIONS

  (i) Plaintiff’s Religion and Religious Practices

        29.    At all times material, Plaintiff was a practicing member of the Jewish religion.

        30.    An ancient and universal practice in Plaintiff’s religion is the observance of

Shabbat, which is Judaism’s weekly day of rest lasting from sundown on Friday through

appearance of three stars in the sky on Saturday night.

        31.    Shabbat is a widely noted hallmark of the Jewish religion and observance entails

actively refraining from work activities and actively focusing that time and energy on prayer and

engaging with family.

        32.    Coinciding with the weekly schedule of Shabbat, the most important weekly

worship services for practicing Jews occur on Saturday mornings.




                                                5
             Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 6 of 36




  (ii) Plaintiff’s Employment with Defendant

       33.     Around January 2014, Defendant hired Plaintiff to work as a Licensed Practical

Nurse (“LPN”) at Defendant COMHAR’s York Street Facility located 2201 East York Street,

Philadelphia, Pennsylvania 19125.

       34.     Defendant’s York Street Facility is a licensed Long-Term Structured Residence that

provides psychiatric and behavioral health services for eight (8) adults with severe mental illness

and cognitive disabilities in a group home setting.

       35.     During January and February of 2014, Plaintiff worked as an LPN on a per diem

basis which entailed working without a set schedule on an as-needed basis.

       36.     During the initial two months of employment, Plaintiff’s work schedule as a per

diem LPN never conflicted with his ability to observe and practice Shabbat.

       37.     Around February 2014, Defendant offered Plaintiff a full-time position as a LPN at

Defendant’s York Street Facility in Philadelphia.

       38.     At the time Plaintiff was offered a full-time LPN position, it was represented to

Plaintiff that he would be replacing a nurse who had recently left Defendant’s employment and

who had been working the night shift Sunday-Thursday shift.

       39.     Plaintiff asked his then-supervisor and Director of the York Street Facility,

Bernadette Gaumer (“Director Gaumer”) if he would be able to work the same Sunday-Thursday

schedule as the nurse he was replacing. Director Gaumer told Plaintiff that he would be able to

work that schedule.

       40.     Around March 2014, Director Gaumer told Plaintiff that his schedule would be

from Monday to Friday but did not specify the hours.




                                                 6
                Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 7 of 36




          41.    When Director Gaumer gave Plaintiff his schedule on his first day as a full-time

nurse, he noticed that the “Friday” shift Defendant required him to work was actually from 12:00

a.m. to 8 a.m. on Saturday, thereby conflicting with Plaintiff’s religious observance of Shabbat.

 (iii) Plaintiff Requests a Religious Accommodation

          42.    Around March 2014, Plaintiff informed Director Gaumer that the Monday-Friday

work schedule conflicted directly with his religion and observance of Shabbat.

          43.    Plaintiff requested an accommodation to his work schedule that another nurse work

that shift, or that his schedule be modified so that he was not scheduled to work any Saturday

shifts.

          44.    Supervisor Gaumer denied Plaintiff’s request for religious accommodation, stating

that his shift could not be modified at that time. However, she told him that after six (6) months of

full-time employment he could request a schedule modification.

          45.    Around August 2014, after six (6) months as a full-time LPN, Plaintiff began

verbally requesting schedule changes to accommodate his religion. Defendant denied every

request he made.

          46.    From around May 2014 until March 2016, Plaintiff worked the Saturday morning

shifts as scheduled, despite the conflict with his religious beliefs.

          47.    Throughout this time, Plaintiff continued to request accommodations to his work

schedule to allow him to observe Shabbat.

          48.    Plaintiff submitted accommodation requests to Director Gaumer until Defendant

COMHAR hired Shaniya Selden-Graham (“Supervisor Selden-Graham”) who became Plaintiff’s

intermediate supervisor. Thereafter, Plaintiff redirected his accommodation requests to his

schedule to Supervisor Selden-Graham.




                                                   7
             Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 8 of 36




       49.     In a performance review of Plaintiff prepared and signed by Supervisor Selden-

Graham around June 24, 2015 expressly documents that Plaintiff requested to change his schedule

from Monday-Friday to Sunday-Thursday, and that Supervisor Selden-Graham would move

Plaintiff’s request through the appropriate channels in management and human resources.

       50.     Plaintiff’s request for a schedule change documented in Supervisor Selden-

Graham’s June 2015 performance review was never granted.

       51.     For the first two years of Plaintiff’s employment, Defendant COMHAR

systematically denied Plaintiff’s requests for scheduling changes to accommodate his religion,

while at the same time regularly granting other employees’ requested schedule changes that were

requested for non-religious reasons.

       52.     For example, around March 28, 2016, a LPN named Sandra Gant (“Nurse Gant”)

employed by Defendant at the York Street Facility made a request to Supervisor Selden-Graham

to change her work schedule.

       53.     Supervisor Selden-Graham promptly took action on Nurse Gant’s requested work

schedule change and was approved by Defendant COMHAR on the same day.

       54.     Where Plaintiff’s requests to change his schedule to accommodate his religion went

unheard for two years; Defendant approved Nurse Gant’s schedule change request the same day it

was made.

 (iv) May 2016 – EEOC Charge I

       55.     Frustrated by Defendant’s disparate treatment and steadfast refusal to provide any

type of accommodation for his religious beliefs, Plaintiff dual-filed a Charge of Discrimination

with the EEOC and PHRC on May 18, 2016 (“May 2016 Charge”).




                                               8
                 Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 9 of 36




           56.     In the May 2016 Charge, Plaintiff alleged a continuing act of discrimination on the

basis of Plaintiff’s religion and national origin.

           57.     Specifically, Plaintiff alleged religious discrimination on the grounds that

“[Defendant] has not allowed me to change my work schedule to accommodate my religious

beliefs.”

  (v) June 2016 – Defendant Provides Religious Accommodation

           58.     Around June 2016, after Defendant received notice of Plaintiff’s May 2016 Charge,

Supervisor Selden-Graham contacted Plaintiff to discuss options to accommodate his religious

beliefs.

           59.     Around June 2016, Defendant COMHAR agreed that Plaintiff would be permitted

to use accrued personal, sick, holiday, and vacation time to take off on Saturdays to accommodate

Plaintiff’s religious practices. If Plaintiff used up all paid time off, Plaintiff would be permitted to

take off Saturdays without pay.

           60.     Around November 22, 2016, Plaintiff received a Right to Sue from the EEOC

related to his May 2016 Charge of Discrimination. Plaintiff did not pursue a lawsuit at that time

because Plaintiff had reached an agreement with Defendant regarding his requested religious

accommodation and the basis of the charge was effectively moot.

   (vi) September 2018 – Defendant Revokes Religious Accommodation

           61.     Around Fall of 2018, Defendant COMHAR hired Colleen Thomas-Philip

(“Director Thomas-Philip”) to replace Aiesha Ahmed as Program Director of Defendant’s York

Street Facility.

           62.     At all times material, Director Thomas-Philip had supervisory authority over

Plaintiff with respect to his employment with Defendant COMHAR.




                                                     9
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 10 of 36




        63.     Around September 2018, shortly after her hire, Director Thomas-Philip rescinded

the religious accommodation afforded to Plaintiff for two years under the previous Program

Directors of Defendant COMHAR’s York Street Facility.

        64.     Plaintiff spoke to Director Thomas-Philip in person, explaining her that these

requests were the means by which Defendant COMHAR was accommodating Plaintiff’s religion.

        65.     In response, Director Thomas-Philip told Plaintiff that Defendant COMHAR would

no longer permit his religious accommodation.

        66.     Around January 11, 2019, Director Thomas-Philip presented Plaintiff with a formal

disciplinary warning effectively stating that Plaintiff was being disciplined for violations of

Defendant COMHAR’s attendance policy based on Plaintiff’s requesting days off to observe his

religion.

        67.     Around January 12, 2019, Plaintiff immediately sent an email disputing the basis

for the disciplinary warning from Director Gaumer in detail to Defendant COMHAR’s

management employees, Elaine Babcock, Jaqueline Polanco, Trapeta Mayson, and LaMar Brooks

        68.     Plaintiff then escalated his requests for religious accommodation to Defendant

COMHAR’s management employees, Human Resources Director Jim Geier (“HR Director

Geier”) and Chief Program Officer Trapeta Mayson (“CPO Mayson”).

        69.     However, HR Director Geier and CPO Mayson took no action to reinstate the

religious accommodation previously afforded to Plaintiff for two years without incident.

        70.     Around February 5, 2019, Defendant COMHAR’s Benefits Coordinator, Denise

Thompson, sent Plaintiff a letter notifying him that based on Plaintiff’s use of sick leave over the

past 6 months, Defendant COMHAR had determined that Plaintiff “may have a medical condition

that qualifies for FMLA leave.”




                                                10
             Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 11 of 36




       71.     Plaintiff did not inquire about the need for FMLA leave at any time and did not

have a medical condition that qualified for FMLA leave.

       72.     At all times material, it was known to Defendant COMHAR that Plaintiff frequently

used his sick leave to take days off for purposes of observing his religious practices.

       73.     Defendant COMHAR sent that letter to Plaintiff to limit Defendant COMHAR’s

legal liability in anticipation of terminating Plaintiff’s employment.

(vii) March 14, 2019 – EEOC Charge II

       74.     On March 14, 2019, Plaintiff dual-filed another charge of religious discrimination

with the EEOC and PHRC (“March 2019 Charge”).

       75.     On March 15, 2019 and March 22, 2019, Plaintiff met again with HR Director Geier

and CPO Mayson about his need for religious accommodation.

       76.     During these meetings, HR Director Geier stated that he received a copy of the

March 2019 EEOC charge filed by Plaintiff and further stated that he wished to work out a

resolution of the matter.

       77.     In response, CPO Mayson informed Plaintiff that Defendant COMHAR was not

willing to honor the religious accommodation agreement it had previously reached.

       78.     Plaintiff reiterated that Defendant COMHAR previously agreed to honor his

religious accommodation for two years and reminded HR Director Geier and CPO Mayson of the

May 2016 Charge due to Defendant’s prior refusal to accommodate his religious beliefs.

       79.     On March 22, 2019, CPO Mayson sent Plaintiff an email memorializing the

meeting to discuss Plaintiff’s requested religious accommodations.

       80.     In her email, CPO Mayson acknowledged Defendant COMHAR had specific

knowledge of Plaintiff’s previous EEOC charges and requests for religious accommodation.




                                                 11
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 12 of 36




        81.     Nevertheless, CPO Mayson refused to grant Plaintiff’s religious accommodation,

stating: “[Defendant COMHAR] cannot and will not approve consecutive Fridays off or approve

leave time that hasn’t been earned.”

        82.     CPO Mayson suggested that Plaintiff “also request other days off” besides

Saturdays, ignorant of the fact that Saturday specifically held religious importance to Plaintiff.

        83.     CPO Mayson concluded her March 22, 2019 email by stating to Plaintiff: “it is your

choice to decide if the Monday-Friday schedule still works for you since it won’t be changing

anytime in the near future.”

        84.     Defendant’s decision in September, 2018, to revoke the religious accommodation

afforded Plaintiff for two-years, followed by Defendant’s steadfast refusal to make any further

accommodation of Plaintiff’s religion even after Plaintiff filed a second Charge of Discrimination

in March 2019, evidences that Defendant’s decisions were made with full knowledge that

Plaintiff’s federal and state civil rights were at issue and may be violated as a result.

(viii) Missing Pill Incident

        85.     On March 26, 2019, just days after Defendant’s management became aware of

Plaintiff’s March 14, 2019 EEOC Charge and denied Plaintiff any religious accommodation, Nurse

Jessmay Reyes (“Nurse Reyes”) reported a single tablet of Lorazepam was missing from its blister

pack at the start of her shift.

        86.     Plaintiff had worked the immediately preceding shift and was still on-premises

when Nurse Reyes reported the missing tablet.

        87.     Plaintiff immediately began searching for the missing tablet Plaintiff but was

quickly ordered by Director Thomas-Philip to stop searching because his shift was over and

Defendant would not pay Plaintiff for working more than eight (8) hours.




                                                  12
                Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 13 of 36




          88.     Before leaving the premises on March 26, 2019, at the direction of Director

Thomas-Philip and in her presence, Plaintiff completed an incident report documenting the

circumstances of the missing tablet of Lorazepam. The existence of Plaintiff’s March 26, 2019

Incident Report is documented in Defendant’s Compliance Investigation Report.

          89.     On March 27, 2019, Plaintiff reported early for his shift at 12:00am and promptly

began searching for the tablet of Lorazepam that remained missing from the previous shift.

          90.     Plaintiff found the missing tablet in a bucket near the medication closet shortly after

he began searching.

          91.     Plaintiff immediately reported finding the medication to Nurse Tiffany Ellerbe

(“Nurse Ellerbe”) who was the other nursing staff working at the time.

          92.     Plaintiff also showed Nurse Reyes that he found the tablet and Nurse Reyes said

she would follow up with Director Thomas-Philip.

          93.     After finding the tablet, Plaintiff returned the physical tablet to the blister pack,

marked it with a clear indication so it would not be used, and secured it in the locked medication

closet.

          94.     Thereafter, in the presence of Nurses Reyes and Ellerbe, Plaintiff drew a single line

through the “2” written by Nurse Reyes on the Narcotics Count Sheet for 3/26/19 and wrote a “3”

next to it to reflect the previously missing Lorazepam tablet that had been recovered.

          95.     The purpose of making the correction was to ensure the pills counts for 3/26/19 and

3/27/19 were balanced and had accounted for the missing tablet.

          96.     At all times material, Nurse Reyes had knowledge that Plaintiff corrected her entry

on the Narcotic Count Sheet, and Nurse Reyes did not object.




                                                    13
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 14 of 36




       97.      On March 27, 2019 at 12:24am, within minutes of finding the missing tablet,

Plaintiff sent an email to Director Thomas-Philip and Nurse Reyes explaining:

                Good morning,

                I’m happy to notify that missing Lorazepam tablet for GB was
                found, we counted all narcs with [Nurse Ellerbe] afterwards and
                count is balanced now. You can follow up with Tiffany and let me
                know if it still an issue.

                Thank You,
                Ben Vanyshelboym LPN

       98.      After finding the missing tablet, securing it in the medication closet, correcting the

Narcotics Count Sheet documentation, notifying Director Thomas-Philip and Nurse Reyes by

email, Plaintiff had no reason to believe he had done anything wrong or acted improperly in any

way. Indeed, Plaintiff had never been accused of misconduct in the five years he had worked for

Defendant COMHAR.

       99.      Around March 29, 2019, Plaintiff received a letter from Defendant informing him

that Director Thomas-Philip was conducting a formal investigation regarding the missing

Lorazepam and suspending Plaintiff without pay during the pendency of that investigation.

       100.     Around April 4, 2019, Defendant’s Compliance Director, LaMar Brooks,

interviewed Plaintiff in connection with the investigation, and Plaintiff signed a written statement.

       101.     Compliance Director Brooks did not interview Nurse Reyes or Director Thomas-

Philip directly, but instead permitted them to submit written statements about the incident on April

5 and April 9, respectively.

       102.     Around April 22, 2019, Compliance Director Brooks completed his investigation

of the missing Lorazepam tablet on March 26, 2019 and his report concluded:

                After reviewing the evidence, it appears that Ben Vaynshelboym
                tampered with the medication log. Mr. Vaynshelboym incorrectly


                                                 14
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 15 of 36




                documented the medication count by not accounting for the missing
                medication on 3/26/19 which took place on his shift and he
                subsequently completed an incident report for the missing
                Lorazepam tablet. Mr. Vaynshelboym was also fraudulent in his
                actions to alter Jessmay Reyes medication count entry on 3/26/19 at
                8am. By altering Ms. Reyes entry Mr. Vaynshelboym falsified an
                entry. Falsification of documentation can be grounds for immediate
                dismissal.

   (ix) April 2019 - Defendant COMHAR Terminates Plaintiff’s Employment

       103.     By letter dated April 25, 2019 – authored and signed by HR Director Geier in his

capacity as “Interim Director” of Human Resources for Defendant COMHAR – Plaintiff’s

employment was terminated for the following reason:

                As a follow up to my letter of March 29, 2019, this letter is to inform
                you that Comhar has completed the formal investigation regarding
                the missing Lorazepam tablet at the York Street LTSR.

                The results of this investigation has found, that you falsified
                documentation by incorrectly documenting the medication count by
                not accounting for the missing Lorazepam tablet on 3/26/19.
                Therefore, in accordance with Comhar policy, the falsification of
                documentation is grounds for immediate termination of your
                employment.

       104.     Importantly, Defendant’s investigation did not conclude or allege that Plaintiff was

involved in the tablet going missing in the first place.

       105.     Instead, Defendant seized on an immaterial discrepancy in the medication count

records to manufacture an allegation of “falsification of documentation” to use as grounds for

Plaintiff’s termination.

       106.     However, that single instance of documentation is directly contradicted by

Plaintiff’s scrupulous actions in searching for the missing tablet and preparing a written incident

report on March 26; finding the tablet on March 27; immediately notifying Director Thomas-Philip




                                                  15
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 16 of 36




and Nurse Reyes by email; and candidly explaining the whole incident during Defendant’s

investigation.

       107.      Indeed, Plaintiff’s March 27, 2019 email to Director Thomas-Philip and Nurse

Reyes specifically notes that: “We counted all narcs with Tiffany afterwards and count is

balanced now.”

       108.      Ignoring Plaintiff’s actions to the contrary, Defendant seized on an immaterial

discrepancy in Plaintiff’s documentation of the missing tablet to manufacture baseless allegations

of “falsifying documentation” as pre-text to Plaintiff’s termination.

       109.      Not only is Defendant’s allegation of “falsifying documentation” contradicted by

all of Plaintiff’s actions, other similarly situated nurses employed by Defendant who incorrectly

documented the medication count were not accused of falsifying documentation and were not

disciplined or terminated by Defendant as a result.

       110.      For example, around April 20, 2015, Plaintiff emailed Defendant’s Compliance and

Human Resources Department to report that Nurse Sandra Gant had administered a vial of

Lorazepam but failed to document same in Defendant’s Narcotic Count Sheet.

       111.      Defendant’s Human Resources Department never responded to Plaintiff’s email,

and Nurse Ms. Grant was not disciplined or terminated as a result.

       112.      Throughout Plaintiff’s five years of employment with Defendant COMHAR,

Plaintiff scrupulously followed the rules and reported to Defendant’s management more than a

dozen instances of improper documentation, compliance violations, and staff misconduct. All went

uninvestigated and Defendant COMHAR took no action to discipline its employees for misconduct

far more serious than Plaintiff’s single instance of “incorrectly documenting” a pill count.




                                                16
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 17 of 36




       113.     There is no evidence that Plaintiff actually falsified documentation or acted

inappropriately in any way, and Defendant’s allegations against Plaintiff are pre-text to an

unlawful termination based on Claimant’s religion and/or prior protected activity.

       114.     The above are just some of the examples of unlawful discrimination and retaliation

to which Defendant COMHAR subjected the Plaintiff on a continuous and on-going basis

throughout Plaintiff’s employment.

       115.     Plaintiff claims that Defendant discriminated against and terminated Plaintiff

because of his religion and religious practices, and because Plaintiff complained or opposed the

unlawful conduct of Defendant related to the above protected classes.

       116.     Plaintiff claims a continuous practice of discrimination and makes all claims herein

under the continuing violations doctrine.

       117.     Plaintiff claims unlawful actual discharge and also seeks reinstatement.

       118.     Plaintiff further claims aggravation, activation, and/or exacerbation of any

preexisting condition as a direct result of the unlawful employment practices of Defendant

COMHAR alleged herein.

                              B. UNPAID OVERTIME ALLEGATIONS

       119.     At all times material, Plaintiff was employed as a Licensed Practical Nurse and was

a non-exempt employee entitled to overtime compensation under the FLSA and PMWA.

       120.     At all times material, Defendant COMHAR was an employer under the FLSA

because Defendant COMHAR was an institution primarily engaged in the care of the sick, the

aged, or the mentally ill or developmentally disabled who live on the premises.

       121.     At all times material, Defendant COMHAR acted with full knowledge that Plaintiff

was a non-exempt employee under the FLSA and PMWA.




                                                 17
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 18 of 36




       122.      Indeed, at all times material during his employment with Defendant COMHAR,

Plaintiff’s payroll timesheets were entitled “NON-EXEMPT TIME SHEET.”

       123.      At all times material, Plaintiff worked the third shift from 12:00am to 8:00am, five

days per week.

       124.      Throughout his employment with Defendant COMHAR, Plaintiff consistently

worked at least 40 hours per week.

       125.      Though Plaintiff’s scheduled 8-hour workday ended at 8:00am, Defendant

COMHAR regularly required Plaintiff, as the outgoing shift-nurse, to administer medications and

complete the necessary medical documentation starting at 8:00am exactly.

       126.      Nurses were required to document how the medication was administered, whether

the patient took the medication on their own or the nurse had to administer it, the patient’s reaction

to the medication, whether intervention necessary, wound care, etc.

       127.      All times material, Defendant required nursing staff, including Plaintiff, to remain

on Defendant’s premises until all medications were administered and the associated required

medical documentation was completed.

       128.      At all times material, Defendant’s policies and procedures, state regulations, and

the professional standard of care mandated that nursing staff must document the administration of

medication after the medication is actually administered.

       129.      This medication administration paperwork was necessary for every single patient

on Plaintiff’s shift, and Plaintiff typically had between 5-8 patients divided amongst two floors.

       130.      Therefore, any employee that was required to administer medication to patients

exactly at the time their shift ended would be required take time after the end of their shift to

complete the necessary documentation in the patient’s medical record.




                                                  18
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 19 of 36




       131.     Additionally, it was impossible to predict the amount of time administering the

medication at the end of the shift would take because frequently the patients' mental and behavioral

health status could greatly delay the process.

       132.     As a result, the medication administration process could take anywhere from twenty

minutes to two hours depending on the number of patients and their level of compliance.

       133.     Where Defendant COMHAR required Plaintiff to administer medications exactly

at the time his 8-hour shift ended, Plaintiff was necessarily required to work more than 8-hours to

complete the required tasks.

       134.     Immediately after beginning employment with Defendant COMHAR, Plaintiff

noticed that other nursing staff were routinely filling out medication administration records in

advance, and then simply signing or dating the record at the end of a particular shift.

       135.     Though unethical and a breach of the standard of care, other nursing staff at were

forced into the practice because they knew Defendant COMHAR would not pay them for any time

worked beyond 40-hours per week.

                                                 2014

       136.     Around late-March 2014, shortly after Plaintiff started working for Defendant

COMHAR, Plaintiff approached Director Gaumer and reported that it was impossible for him to

administer medications at the end of his shift and complete the necessary documentation without

taking time after his shift was scheduled to end.

       137.     Plaintiff further reported that he had been reporting the overtime on his timesheets

but it was being removed as “unauthorized.”




                                                  19
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 20 of 36




       138.     Director Gaumer explained that was “how COMHAR operates” and that it had

always been Defendant COMHAR’s practice to have the night nurse administer the morning round

of medications at 8:00am, when the nursing shifts changed.

       139.     Director Gaumer told Plaintiff he would not be permitted to work overtime for time

spent administering medication at the end of his shift, and that she expected Plaintiff to be timely

with his required duties.

       140.     Director Gaumer told Plaintiff to bring his concerns to the newly-hired nursing

manager to see if she could organize the schedule to allow the nurses to administer the medications

and leave on time.

       141.     Around April 22, 2014, Plaintiff reported his concerns about the medication

administration scheduling and unpaid overtime to Nursing Manager De Berry.

       142.     In line with Director Gaumer, Nursing Manager De Berry told Plaintiff the

medication scheduled would not be changed and that he was expected to complete the 8:00am

medication administrations and all documentation as part of his regular duties.

       143.     On April 29, 2014, about a week after Plaintiff reporting his concerns, Nursing

Manager De Berry provided Plaintiff with a written note titled “Documentation for Record” that

stated the following:

                Since the 1st week of April we have had three or more discussions
                regarding completing your nursing task and concluding your shift in
                a timely manner. I offered several suggestions to help you
                restructure your time such as providing care to clients with complex
                needs first, rearrange med pass or and documentation prior to the
                end of your shift. In addition, I requested that if you need more time
                to complete documentation than do so away from the nurse's station
                to allow the oncoming nurse and staff amble time to begin their shift
                responsibilities. As of date, I haven't noted any significant progress/
                change in you managing your time during your shift or make use of
                suggestions offered. In moving forward I would like a copy of your
                duties performed during your shift and the time frame required to



                                                  20
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 21 of 36




                complete each task for my review. In sum, it is my expectation that
                you will make the necessary changes based on my recommendations
                within the next four weeks.

       144.     Plaintiff provided a written response the same day explaining that it was impossible

to complete the medication administrations in the time allotted, and it would be a violation of the

nursing standard of care to prepare medical documentation before the medical care was delivered.

       145.     Around May 22, 2014, Plaintiff sent a memorandum to the Defendant’s CEO

reporting that he was being forced to either violate the rules by preparing medical documentation

before the medical care took place or take unpaid time after his shift ended to complete the required

medical documentation.

       146.     Around May 28, 2014, Defendant COMHAR’s Compliance Officer, Jeff Krauss

requested a copy of Nursing Manager De Berry’s note and told Plaintiff’s that he would investigate

the matter.

       147.     Defendant COMHAR never took action with respect to Plaintiff’s complaints about

being forced to work more than 40 hours per week without overtime pay and with respect to the

reported violations of the standard of care by COMHAR employees.

                                            2015 - 2016

       148.     From February 2014 through December 2016, Defendant COMHAR prohibited

employees from reporting more than 40-hours a week without prior authorization, and overtime

was rarely authorized even if it was requested.

       149.     At all times material, Defendant COMHAR prohibited Plaintiff from reporting

more than 8 hours on his payroll timesheet because employees were subject to discipline if they

reported unauthorized overtime on their payroll timesheets.




                                                  21
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 22 of 36




       150.     Around January 21, 2016, Plaintiff sent a copy of his May 22, 2014 memo to the

CEO of Defendant COMHAR reporting unpaid overtime via email to COMHAR’s then-Director

of Human Resources, Robin Thomas.

       151.     Around January 27, 2016, HR Director Thomas replied to Plaintiff’s email and

stated “Thanks for your email. I will review and follow-up.”

       152.     HR Director Thomas never followed up.

       153.     Around October 8, 2016, Plaintiff, Nurse Barnes, and Nurse Gant were discussing

their shared concerns about overtime pay at the nursing station. During this conversation,

Supervisor Selden-Graham was working within earshot, but was not a part of the conversation.

       154.     Around October 11, 2016, approximately three days after discussing overtime with

his co-workers, Supervisor Selden-Graham sent an email to Plaintiff, Nurse Barnes and Nurse

Gant that stated, in relevant part, as follows:

                Good morning, it has come to my attention that within the nursing
                team here at York street there are many issues transpiring that have
                been brought to me regarding communication. firstly staff issues
                should be brought to my attention as the immediate supervisor to
                avoid internal confrontation. Anyone accusatory of this will be
                subject to administrative action from this point moving forward
                through Human Resource involvement and that includes similar
                dealings with the MHT staff as well. In addition any discussions
                with any supervisor here that is repeated to a fellow staff member
                within Comhar or York Street is also subject to Human Resource
                Involvement. Any questions or concerns please feel free to contact
                me via email, phone or face to face. …

       155.     Plaintiff, Nurse Barnes, and Nurse Gant all collectively understood Supervisor

Selden-Graham’s email to be a threat of retaliation if they persisted in voicing and discussing their

concerns about Defendant COMHAR’s practice of not paying them for overtime hours they were

being forced to work.




                                                  22
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 23 of 36




                                             2017-2018

       156.     In January 2017, Defendant COMHAR’s then-Director, Aiesha Ahmed, issued a

memo to all staff expressly prohibiting all employees from working overtime as follows:

                Effective immediately no overtime should be incurred unless you are
                given the permission to work overtime. Employees are expected to
                complete their respective tasks within the scheduled shift that they
                are designated to work. If they are picking up an additional shift, it
                should be approved by your immediate supervisor, or nurse manager
                if appropriate. If someone works overtime to cover for a staff member
                who is running late, then please make sure that the timesheet
                corresponds with each other. Staff cannot simply work beyond their
                shift and be putting it on your timesheet without knowledge.

                I will be reviewing time sheets very closely from this this point on. I
                also want to make sure that we do not burn staff out by working too
                many hours and being put in compromising situations where they are
                tired and not providing good care.

                If you have any questions feel free to contact me. Please sign and date
                this memo and return to my mailbox.

       157.     At all times material prior to January 2019, it was Defendant’s practice to deny

payment of overtime for time beyond 40 hours per week worked.

       158.     In approximately February 2018, Plaintiff and Nurse Barnes decided to raise their

concerns about unpaid overtime with Supervisor Selden-Graham together since they were not

permitted to discuss the matter amongst themselves.

       159.     Supervisor Selden-Graham told Plaintiff and Nurse Barnes they were not permitted

to report overtime spent administering medication and completing documentation after their shift

as overtime.

       160.     Around February 11, 2018, Plaintiff sent an email to Defendant’s management

employees Elaine Babcock, LaMar Brooks, C. Taylor, and Colleen Thomas-Philip stating the

following:




                                                 23
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 24 of 36




                As a licensed nurse, I'm supposed to report any violations of law I
                come across at my place of work, and my inquiry and report have
                purpose not to retaliate to anyone, but to stop current violations and
                to prevent future once. More to that, I have to let you know again
                and again that I was always subject to retaliation for reports of
                violation of law at Comhar, and one of most recent, is significant
                workload increase as of 1/30/2018. Comhar administration is
                aware that I have at least 1-1.5 hours of "unauthorized"
                overtime for each business day, and I'm not get paid for this
                time. To make this issue worse, administration increased my work
                load and assigned me to check every medication, including overflow
                stock drugs of each and every resident for expiration date and for
                script renewal on my every work shift. Comhar administration
                realize that medications are not to be expired every day, neither
                scripts renewals need to be checked daily. Purpose of this and many
                prior significant workload increases is to make the work
                environment so intolerable a reasonable person would not be able to
                stay. Copy of 1/30/18 workload increase paper and discussion is
                available upon request.

(emphasis added).

       161.     Between January 2017 and December 2018, Plaintiff continued reporting

complaints regarding the unpaid time Defendant COMHAR’s management and supervisory

employees on a regular basis and continued to discuss same with his coworkers.

       162.     During this time and in retaliation for Claimant’s complaints, Respondent began

denying Claimant’s requests for schedule adjustments, which Respondent previously honored as

part of Claimant’s religious accommodation.

                                                2019

       163.     Starting in January 2019, Defendant COMHAR began requiring all nursing staff to

document the time they arrive for a shift and the time they leave on a “Staff Attendance Sheet”

that was separate from the timesheet used for payroll purposes.

       164.     At all times material prior to January 2019, Defendant COMHAR did not require

staff to use the “Staff Attendance Sheet” and the payroll timesheet was the only record of hours

worked.



                                                 24
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 25 of 36




       165.     At all times material prior to January 2019, Defendant COMHAR prohibited

Plaintiff from reporting hours worked beyond 40 in a workweek on his payroll timesheet because

it was considered “unauthorized” overtime.

       166.     From January through March 2019, Plaintiff documented the exact hours he worked

on the Staff Attendance Sheet and these records show that Plaintiff worked more than 8-hours on

nearly every shift.

       167.     However, during this same time frame, Plaintiff reported only 8 hours worked per

shift on his payroll time sheet because it had been Defendant COMHAR’s policy to discipline

employees for reporting “unauthorized” overtime at all times during the five (5) years Plaintiff

worked for Defendant COMHAR.

       168.     At all times during Plaintiff’s employment with Defendant, on days that Plaintiff

was required administer medications scheduled for 8:00am, Plaintiff was required to work

anywhere between 20-120 minutes after his 8-hour shift ended to complete the necessary

documentation in the patient’s medical record.

       169.     From the time of Defendant COMHAR’s January 2017 memo prohibiting overtime

through January 2019, Plaintiff routinely worked more than 40 hours per week and was not paid

overtime.

       170.     For the first time in January 2019, Defendant COMHAR began paying overtime to

Plaintiff based on the hours he documented on the Staff Attendance Sheet, notwithstanding the

fact that Plaintiff did not request authorization or report that overtime on his payroll timesheet.

       171.     Defendant COMHAR’s decision to start paying Plaintiff overtime in January 2019

was made in anticipation of Plaintiff reporting Defendant COMHAR’s longstanding practice of

not paying overtime to Plaintiff and others similarly situated to government agencies.




                                                 25
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 26 of 36




        172.     Defendant COMHAR decision to start paying Plaintiff overtime in January 2019

was made in anticipation of terminating Plaintiff’s employment and to insulate Defendant

COMHAR from liability for unpaid overtime claims.

        173.     Starting at the time of hire in 2014 and through his termination in 2019, Defendant

COMHAR required Plaintiff to administer medications exactly at the end of his shift.

        174.     As a result of Defendant COMHAR’s policies and practices, Plaintiff worked more

than 40 hours per week and Defendant COMHAR did not compensate Plaintiff for that time as

required by law.

        175.     While Plaintiff cannot presently ascertain the full amount of overtime

compensation Defendant COMHAR failed to pay, the records in Plaintiff’s possession currently

evidence that when he was scheduled to administer medications at 8:00am, Plaintiff worked an

average of 3-5 hours per week of overtime.

        176.     At all times material, Plaintiff was prohibited from reporting overtime he worked

on his payroll timesheet, and from February 2014 to January 2019, Defendant COMHAR did not

pay Plaintiff for all hours worked beyond 40 in a workweek, as required by state and federal law.

        177.     Upon information and belief, Defendant COMHAR possesses payroll records that

will evidence further unpaid overtime due to Plaintiff from February 2014 through December

2018.

        178.     At all times material, Defendant COMHAR’s practice of prohibiting Plaintiff from

recording overtime and refusal to pay Plaintiff overtime wages was intentional and with full

knowledge that Plaintiff was entitled to overtime under state and federal law.




                                                 26
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 27 of 36




                                             COUNT I
                            Employment Discrimination in Violation of
                Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
                                Plaintiff v. Defendant COMHAR, Inc.

        179.     Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        180.     Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2 provides in relevant

part: “It shall be unlawful employment practice for an employer (1) to fail or refuse to hire or

discharge any individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s

…religion; or (2) to limit, segregate, or classify his employees or applicants for employment in

any way which would deprive or tend to deprive any individual of employment opportunities or

otherwise adversely affect his status as an employee, because of such individual’s …religion.”

        181.     At all times material, Plaintiff was a practicing member of the Jewish religion.

        182.     At all times material, Plaintiff’s religious beliefs were sincerely held and entitled to

protection under Title VII.

        183.     Defendant COMHAR subjected Plaintiff to adverse employment action by

terminating Plaintiff’s employment on April 25, 2019.

        184.     At all times material, Plaintiff was otherwise qualified and capable of performing

his job adequately.

        185.     At all times material, Plaintiff’s religion and religious beliefs were the motivating

and/or determinative factor in Defendant COMHAR’s decision to terminate Plaintiff’s

employment on April 25, 2019.




                                                   27
                Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 28 of 36




        186.      Defendant COMHAR’s decision to terminate Plaintiff’s employment because of

Plaintiff’s religion and religious practices is an unlawful employment practice in violation of Title

VII of the Civil Rights Act of 1964.

        187.      Defendant COMHAR’s decision to terminate Plaintiff’s employment on April 25,

2019, was intentional, willful, and made with reckless indifference to Plaintiff’s federally protected

civil rights.

        188.      As a result of Defendant COMHAR’s unlawful termination of Plaintiff’s

employment in violation of Title VII, Plaintiff has suffered and continues to suffer emotional and

financial harm.

                                              COUNT II
                Failure to Accommodate Plaintiff’s Religious Beliefs in Violation of
                 Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
                                Plaintiff v. Defendant COMHAR, Inc.

        189.      Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        190.      Title VII requires employers to accommodate an employee's sincerely held

religious beliefs or practices unless the accommodation would impose an undue hardship on the

employer.

        191.      At all times material, Plaintiff had a bona fide religious belief that conflicted with

Defendant COMHAR’s nursing shift schedule.

        192.      Plaintiff informed Defendant COMHAR of his sincerely held religious beliefs and

the employment-related conflict created by his religious beliefs.

        193.       Defendant COMHAR failed to accommodate Plaintiff’s sincerely held religious

beliefs even though Defendant COMHAR could have done so without undue hardship.




                                                   28
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 29 of 36




        194.     Defendant COMHAR’s failure to accommodate Plaintiff’s sincerely held religious

beliefs is a violation of Title VII of the Civil Rights Act of 1964.

        195.     Defendant COMHAR’s failure to accommodate Plaintiff’s sincerely held religious

beliefs, was intentional, willful, and made with reckless indifference to Plaintiff’s federally

protected civil rights.

        196.     As a result of Defendant COMHAR’s failure to accommodate Plaintiff’s sincerely

held religious beliefs in violation of Title VII, Plaintiff has suffered and continues to suffer

emotional and financial harm.

                                             COUNT III
                                Unlawful Retaliation in Violation of
                Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
                               Plaintiff v. Defendant COMHAR, Inc.

        197.     Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        198.     Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a)

provides that it shall be an unlawful employment practice for an employer “(1) to . . . discriminate

against any of his employees . . . because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a charge, testified, assisted or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

        199.     Plaintiff engaged in protected activity under Title VII including, but not limited to,

the following:

                    a. Requesting a religious accommodation from Defendant COMHAR;
                    b. Challenging and opposing Defendant COMHAR’s unlawful employment
                          practices;
                    c. Filing charges of discrimination with the EEOC and PHRC.




                                                  29
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 30 of 36




        200.     After Plaintiff filed the March 2019 Charge of Discrimination and met with

Defendant COMHAR to challenge and oppose Defendant’s failure to accommodate Plaintiff’s

religious beliefs as required by Title VII, Defendant suspended Plaintiff without pay on March 29,

2019, and terminated Plaintiff’s employment on April 25, 2019.

        201.     Plaintiff’s prior protected activity and/or opposition to Defendant COMHAR’s

unlawful employment practices was the motivating and/or determinative factor in Defendant’s

decision to terminate Plaintiff’s employment on April 25, 2019.

        202.     The temporal proximity between Plaintiff’s protected activity and Defendant

COMHAR’s decision to take materially adverse employment action against Plaintiff is unusually

suggestive of a retaliatory motive and gives rise to an inference of causation.

        203.     Defendant COMHAR’s decision to terminate Plaintiff in retaliation for Plaintiff’s

prior protected activity and/or opposition to Defendant COMHAR’s unlawful employment

practices, was intentional, willful, and made with reckless indifference to Plaintiff’s federally

protected civil rights.

        204.     Defendant COMHAR’s decision to terminate Plaintiff’s employment in retaliation

for Plaintiff’s prior protected activity is an unlawful employment practice in violation of Title VII

of the Civil Rights Act of 1964.

        205.     As a result of Defendant COMHAR’s retaliatory termination of Plaintiff’s

employment in violation of Title VII of the Civil Rights Act of 1964, Plaintiff has suffered and

continues to suffer emotional and financial harm.




                                                 30
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 31 of 36




                                          COUNT IV
                    Failure to Pay Overtime Compensation in Violation of the
                        Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
                                Plaintiff v. Defendant COMHAR, Inc.

        206.     Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        207.     Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) requires covered

employers to pay non-exempt employees overtime at a rate of 1.5 times the employee’s regular

rate of pay for all hours worked above 40 in a workweek.

        208.     At all times material, Defendant was an employer covered by the FLSA.

        209.     At all times material, Plaintiff was a non-exempt employee under the FLSA.

        210.     Plaintiff regularly worked more than forty (40) hours per week in the employ of

Defendant COMHAR.

        211.     Defendant failed to pay Plaintiff overtime at the rate of 1.5 times his normal rate of

pay for all hours worked in excess of forty (40) hours per work week as required by FLSA.

        212.     Defendant also failed to pay Plaintiff for all compensable time for which Plaintiff

provided work for the benefit of Defendant.

        213.     Defendant’s failure to pay Plaintiff overtime at a rate of 1.5 times Plaintiff’s regular

rate of pay for all hours worked above 40 in a workweek is a violation of the FLSA.

        214.     Defendant’s failure to compensate Plaintiff for overtime work as required by law

was knowing, willful, intentional, and done in bad faith.

        215.     Plaintiff suffered damages as a result of Defendant’s knowing and willful failure to

pay Plaintiff overtime wages as required by law.




                                                   31
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 32 of 36




        216.     Plaintiffs is entitled to back wages at the rate of one-and-a-half times Plaintiff’s

regular rate of pay for all overtime hours worked in excess of forty (40) hours per week, pursuant

to section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        217.     Plaintiff is entitled to liquidated damages equal to the amount of overtime

compensation and unpaid compensation due to him under the FLSA, pursuant to section 16(b) of

the FLSA, 29 U.S.C. § 216(b).

        218.     The work and pay records of Plaintiff are in the possession, custody, and/or control

of Defendant, and Defendant is under a duty pursuant to section 11(c) of the FLSA, 29 U.S.C. §

211(c), and pursuant to the regulations of the United States Department of Labor to maintain and

preserve such payroll and other employment records from which the amount of Defendant’s

liability can be ascertained. Plaintiff requests an order of this Court requiring Defendant to preserve

such records during the pendency of this action.

        219.     Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs incurred

in prosecuting this action, pursuant to 29 U.S.C. § 216(b).

                                             COUNT V
                             Unlawful Retaliation in Violation of the
                        Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
                              Plaintiff v. Defendant COMHAR, Inc.

        220.     Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        221.     Under the FLSA “[I]t shall be unlawful for any person … to discharge or in any

other manner discriminate against any employee because such employee has filed any complaint

or instituted or caused to be instituted any proceeding under [the FLSA] or related to this chapter,

or has testified or is about to testify in any such proceeding ….” 29 U.S.C. § 215(a)(3).




                                                   32
              Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 33 of 36




       222.     Plaintiff engaged in protected activity under the FLSA including, but not limited

to, the following:

                     a. Making verbal and written complaints about unpaid overtime to supervisory
                        and management employees of Defendant COMHAR;
                     b. Discussing unpaid overtime with co-workers and encouraging other
                        employees to report complaints about unpaid overtime;
                     c. Challenging and opposing Defendant COMHAR’s unlawful employment
                        practices;
       223.     Plaintiff’s prior protected activity and/or opposition to Defendant COMHAR’s

unlawful employment practices was the motivating and/or determinative factor in Defendant’s

decision to terminate Plaintiff’s employment on April 25, 2019.

       224.     The temporal proximity between Plaintiff’s protected activity and Defendant

COMHAR’s decision to take materially adverse employment action against Plaintiff is unusually

suggestive of a retaliatory motive and gives rise to an inference of causation.

       225.     Defendant COMHAR’s decision to terminate Plaintiff in retaliation for Plaintiff’s

prior protected activity and/or opposition to Defendant COMHAR’s unlawful employment

practices, was intentional, willful, and made with reckless indifference to Plaintiff’s rights under

the FLSA.

       226.     Defendant COMHAR’s decision to terminate Plaintiff’s employment in retaliation

for Plaintiff’s prior protected activity is an unlawful employment practice in violation of FLSA.

       227.     As a result of Defendant COMHAR’s retaliatory termination of Plaintiff’s

employment in violation of FLSA, Plaintiff has suffered and continues to suffer emotional and

financial harm.




                                                33
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 34 of 36




                                          COUNT VI
                    Failure to Pay Overtime Compensation in Violation of the
                   Pennsylvania Minimum Wage Act, 42 P.S. § 333.101, et seq.
                                Plaintiff v. Defendant COMHAR, Inc.

        228.     Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        229.     The Pennsylvania Minimum Wage Act (“PWMA”), 42 P.S. §§ 333.101, et seq.,

and its implementing regulations require Pennsylvania employers to pay non-exempt employees

overtime at a rate of 1.5 times the employee’s regular rate of pay for all hours worked above 40 in

a workweek.

        230.     At all times material, Defendant was an employer covered by the PWMA.

        231.     At all times material, Plaintiff was a non-exempt employee under the PWMA.

        232.     Plaintiff regularly worked more than forty (40) hours per week during his

employment with Defendant.

        233.     Defendant failed to pay Plaintiff overtime at the rate of 1.5 times his normal rate of

pay for all hours worked in excess of forty (40) hours per work week as required by PWMA.

        234.     Defendant also failed to pay Plaintiff for all compensable time for which Plaintiff

provided work for the benefit of Defendant.

        235.     Defendant’s failure to pay Plaintiff overtime at a rate of 1.5 times Plaintiff’s regular

rate of pay for all hours worked above 40 in a workweek is a violation of the PWMA.

        236.     Defendant’s failure to compensate Plaintiff for overtime work as required by law

was knowing, willful, intentional, and done in bad faith.

        237.     Plaintiff suffered damages as a result of Defendant’s knowing and willful failure to

pay Plaintiff overtime wages as required by the PWMA.

        238.     Defendant violated the above and Plaintiff suffered numerous damages as a result.


                                                   34
               Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 35 of 36




                                        COUNT VII
                        Failure to Pay Wages Due in Violation of the
           Pennsylvania Wage Payment And Collection Law, 43 P.S. § 260.1, et seq.
                                Plaintiff v. Defendant COMHAR, Inc.

        239.     Plaintiff incorporates by reference and realleges every allegation in this Complaint

as if fully set forth herein at length.

        240.     The Pennsylvania Wage Payment And Collection Law (“WPCL”), 43 P.S. § 260.1,

et seq, and its implementing regulations requires all employers in Pennsylvania to pay employees

wages due on regular paydays designated by the employer in advance.

        241.     Further, under the WPCL, “Whenever an employer separates an employe[e] from

the payroll, …the wages or compensation earned shall become due and payable not later than the

next regular payday of his employer on which such wages would otherwise be due and payable.”

        242.     At all times material, Defendant COMHAR was an employer covered by the

WPCL.

        243.     At all times material, Plaintiff was an employee under the WPCL.

        244.     As set forth herein, Plaintiff was entitled to overtime compensation for all hours

worked beyond 40 in a workweek and Defendant did not pay Plaintiff those overtime as required

by state and federal law.

        245.     Where Plaintiff worked compensable overtime in any given work week and was

therefore entitled to overtime wages under state or federal law, Defendant was required by the

WPCL to pay Plaintiff that compensation “not later than the next regular payday of his employer

on which such wages would otherwise be due and payable.”

        246.     If it is found that Defendant COMHAR failed to pay Plaintiff overtime wages

required by state or federal law, Defendant’s failure to pay overtime wages due to Plaintiff on the

next regular payday after they were earned also violates the WPCL.


                                                  35
                 Case 2:20-cv-02690 Document 1 Filed 06/08/20 Page 36 of 36




          247.     Defendant’s failure to pay Plaintiff for overtime as required by the WPCL was

knowing, willful, intentional, and done in bad faith.

          248.     Defendant’s failure to comply with the WPCL caused Plaintiff to suffer loss of

wages.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant COMHAR, in an amount

to be determined at the time of trial plus interest, including but not limited to all emotional distress

and back pay and front pay, punitive damages, liquidated damages, statutory damages, attorneys’

fees, costs, and disbursements of action; and for such other relief as the Court deems just and

proper.

                                             JURY DEMAND
          Plaintiff demands a trial by jury as to all issues so triable.




                                          Respectfully submitted,

Dated: June 8, 2020                                DEREK SMITH LAW GROUP, PLLC




                                                   CHARLES M. SCOTT, ESQUIRE
                                                   Attorney ID No.: 326926
                                                   1835 Market Street, Suite 2950
                                                   Philadelphia, PA 19103
                                                   (215) 391-4790
                                                   charles@dereksmithlaw.com
                                                   Attorney for Plaintiff, Benjamin Vaynshelboym




                                                     36
                                            Case 2:20-cv-02690 Document 1-1 Filed 06/08/20 Page 1 of 1
 JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
           BENJAMIN VAYNSHELBOYM                                                                                COMHAR, INC.
     (b) County of Residence of First Listed Plaintiff                    Philadelphia County                   County of Residence of First Listed Defendant                 Philadelphia County
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
           CHARLES M. SCOTT, ESQ.                          DEREK SMITH LAW GROUP, PLLC
           Attorney ID: 326926                             1835 Market St., Suite 2950
           (215) 391-4790                                  Philadelphia, Pennsylvania 19103
           charles@dereksmithlaw.com
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                           (For Diversity Cases Only)                                             and One Box for Defendant)
 ❒ 1 U.S. Government                   X’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
        Plaintiff                                  (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                               of Business In This State

 ❒ 2 U.S. Government                       ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5     ’ 5
        Defendant                                 (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                      Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6     ’ 6
                                                                                                        Foreign Country
 IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                                TORTS                                FORFEITURE/PENALTY                           BANKRUPTCY                      OTHER STATUTES
 ❒   110 Insurance                          PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
 ❒   120 Marine                        ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
 ❒   130 Miller Act                    ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
 ❒   140 Negotiable Instrument                   Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
 ❒   150 Recovery of Overpayment       ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
         & Enforcement of Judgment               Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
 ❒   151 Medicare Act                  ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
 ❒   152 Recovery of Defaulted                   Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
         Student Loans                 ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
         (Excludes Veterans)           ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
 ❒   153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
         of Veteran’s Benefits         ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
 ❒   160 Stockholders’ Suits           ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
 ❒   190 Other Contract                         Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
 ❒   195 Contract Product Liability    ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
 ❒   196 Franchise                              Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                       ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                                Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
         REAL PROPERTY                        CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
 ❒   210 Land Condemnation            ❒     440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
 ❒   220 Foreclosure                  ❒     441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
 ❒   230 Rent Lease & Ejectment       X
                                      ❒     442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
 ❒   240 Torts to Land                ❒     443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
 ❒   245 Tort Product Liability                 Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
 ❒   290 All Other Real Property       ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                                Employment                 Other:                     ❒ 462 Naturalization Application
                                       ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                                Other                    ❒ 550 Civil Rights                 Actions
                                       ❒    448 Education                ❒ 555 Prison Condition
                                                                         ❒ 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
 V. ORIGIN (Place an “X” in One Box Only)
X’ 1 Original    ❒ 2 Removed from                             ❒ 3        Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                 State Court                           Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                              (specify)                      Transfer                         Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              42 U.S.C. § 2000e, et seq; 29 U.S.C. § 201, et seq.
 VI. CAUSE OF ACTION                          Brief description of cause:
                                                                           Employment Discrimination; Unlawful Retaliation; Failure to Pay Overtime Wages

 VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                         CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                       In excess of $150,000.00                         JURY DEMAND:        X’ Yes      ’ No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                                 DOCKET NUMBER
 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
         June 8, 2020
 FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT                                       APPLYING IFP                                    JUDGE                               MAG. JUDGE
                                 Case 2:20-cv-02690  Document
                                                  UNITED        1-2 Filed
                                                         STATES DISTRICT   06/08/20 Page 1 of 1
                                                                         COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                      BENJAMIN VAYNSHELBOYM - 10790 Heather Street, Apt. A, Philadelphia, PA 19116
Address of Plaintiff: ______________________________________________________________________________________________
                       COMHAR INC. - 100 W. Lehigh Avenue, Philadelphia, Pennsylvania 19133
Address of Defendant: ____________________________________________________________________________________________
                                               2201 East York Street, Philadelphia, Pennsylvania 19125
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:
                          N/A
Case Number: ______________________________                                          N/A
                                                                Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           06/08/2020
DATE: __________________________________                                     Must sign here
                                                             __________________________________________                                   326926
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________

✔      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

        Charles M. Scott, Esq.
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


           06/08/2020
DATE: __________________________________                                   Sign here if applicable
                                                             __________________________________________                                   326926
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
                   Case 2:20-cv-02690 Document 1-3 Filed 06/08/20 Page 1 of 1
                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                        CASE MANAGEMENT TRACK DESIGNATION FORM

     BENJAMIN VAYNSHELBOYM                           :                       CIVIL ACTION
                                                     :
                           v.                        :
                                                     :
     COMHAR, INC.                                    :                       NO. 2:20-cv-02690
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the
track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                              ( )
(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                    ( )
(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                             ( )
(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )
(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (X)


 June 8, 2020                   Charles M. Scott, Esq.                        Plaintiff
Date                                 Attorney-at-law                     Attorney for
 (215) 391-4790                    (215) 893-5288                      charles@dereksmithlaw.com

Telephone                             FAX Number                         E-Mail Address


(Civ. 660) 10/02
EXHIBIT B
                                                                                                 Filed and Attested by the
                                        FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                                           Office of Judicial Records
                                        COURT OF COMMON PLEAS OF PHILADELPHIA  04 JAN 2021 01:06 pm
                                                                                                                M. RUSSO



              COMHAR, INC.,
                                                                                      COURT OF COMMON PLEAS
                                                                                      PHILADELPHIA COUNTY
                       PLAINTIFF,

                                                                                      CIVIL ACTION NO. 201101299
                       V.


             BENJAMIN VAYNSHELBOYM


                       DEFENDANT.




                                                           NOTICE TO DEFEND



                             NOTICE                                                                AVISO

You have been sued in court. If you wish to defend against the           Le ban demandado a usted en la corte. Si usted quiere
claims set forth in the following pages, you must take action within     def enderse de estas demandas expuestas en las paginas
twenty (20) days after this complaint and notice are served, by          siguientes, usted tiene veinte (20) dias de plazo al partir de
entering a written appearance personally or by attorney and filing       la fecha de la demanda y la notificacion. Hace falta
in writing with the court your defenses or objections to the claims      ascentar una comparencia escrita o en persona o con un
set forth against you. You are warned that if you fail to do so the      abogado y entregar a la corte en forma escrita sus
case may proceed without you and a judgment may be entered               defensas o sus objeciones a las demandas en contra de su
against you by the court without further notice for any money            persona. Sea avisado que si usted no se defiende, la corte
claimed in the complaint of for any other claim or relief requested      tomara medidas y puede continuar la demanda en contra
by the plaintiff. You may lose money or property or other rights         suya sin previo aviso o notificacion. Ademas, la corte
important to you.                                                        puede decider a favor del demandante y requiere que
                                                                         usted cumpla con todas las provisiones de esta demanda.
                                                                         Usted puede perder dinero o sus propiedades u otros
                                                                         derechos importantes para usted.

You should take this paper to your lawyer at once. If you do not have    Lleve esta demanda a un abogado immediatamente. Si no
a lawyer or cannot afford one, go to or telephone the office set forth   tiene abogado o si no tiene el dinero suficiente de pagar ta/
below to find out where you can get legal help.                          servicio. Vaya en persona o /lame por telefono a la oficina
                                                                         cuya direccion se encuentra escrita abajo para averiguar
                                                                         donde se puede conseguir asistencia legal

                                                                                       Asociacion De Licenciados
                 Philadelphia Bar Association                                                  De Filadelfia
                        Lawyer Referral                                                  Servicio De Referencia E
                    and Information Service                                                 Informacion Legal
                      One Reading Center                                                   One Reading Center
               Philadelphia, Pennsylvania 19107                                      Filadelfia, Pennsylvania 19107
                         (215) 238-6333                                                       (215) 238-6333
                       TTY (215) 451-6197                                                  TTY (215) 451-6197

  10-284
                                                                                                                        Case ID: 201101299
                                                      To the herein: Defendant

Nachmias, Morris & Alt                                 You are hereby notified to :filea written response to the enclosed
                                                      pleading within twenty (20) days from service hereof or a
Robert J. Haurin                                      judgment may be entered against you.
Attorney ID No. 65947
                                                      Isl Robert J. Haurin
620 West Germantown Pike, Suite 350                   Robert J. Haurin, Esquire
Plymouth Meeting, PA 19462
rhaurin@nmalaw.net                                       Attorney for COMHAR, Inc.

COMHAR, INC.,                                            COURT OF COMMON PLEAS
                                                         PHILADELPHIA COUNTY


               PLAINTIFF,
                                                         CIVIL ACTION NO. 201101299

               V.


BENJAMIN VA YNSHELBOYM



               DEFENDANT.


                                    AMENDED COMPLAINT

       Plaintiff, COMHAR, Inc. ("COMHAR") complains about Defendant, Benjamin

Vaynshelboym as follows:

        1.      COMHAR is a not for profit organization organized in accordance with the laws

of the Commonwealth of Pennsylvania. COMHAR provides a wide array of services to children,

adults and older adults with mental illness and varying degrees of intellectual/development

disabilities including, but not limited to home health care, behavioral health rehabilitation,

targeted case and psychiatric evaluation and treatment services management. With regard to

adults and older adults, COMHAR also provides residential support services in group living

facilities and assistance for individuals with independent housing. The individuals to whom

COMHAR provides services to are "Consumers."




                                                  1

                                                                                                                 Case ID: 201101299
        2.        Defendant is a licensed practical nurse ("LPN") and was formerly employed by

COMHAR. During the course of his employment with COMHAR, Defendant removed from

COMHAR, without its knowledge or consent, various confidential and proprietary documents of

COMHAR including, but not limited to, medical records of Consumers and confidential email

communications between members of COMHAR' s management team.

                                 JURSIDICTION AND VENUE

        3.     This Court has jurisdiction over this matter, which involves, among other things,

Defendant's theft of COMHAR property, the misappropriation of COMHAR's confidential and

proprietary information, and Defendant's breach of his duty of loyalty to COMHAR.

        4.     Jurisdiction and venue are proper in this Court insofar as all of the acts giving rise

to this matter occurred in Philadelphia County and Defendant resides in Philadelphia County.

                      FACTS GIVING RISE TO CAUSES OF ACTION

       5.      In or about February 2014, Defendant became employed by COMHAR as an

LPN. Defendant was assigned to work the midnight shift at COMHAR's long term structured

residence located at York Street in Philadelphia (The "York Street Facility") from Tuesday

through Saturday, 12 midnight to 8:00 am. The York Street Facility is home to up to eight (8)

adult Consumers with severe intellectual disabilities.

       6.      As an LPN, Defendant was hired to perform critical nursing services to

COMHAR Consumers who lived at the York Street Facility. Such Consumers required round

the clock care. COMHAR provides the Consumers with daily living assistance on a 24 hour per

day, 7 day per week basis. Applicable regulations require that COMHAR staff the York Street

Facility with a licensed medical professional at all times. This means that COMHAR must have

either an LPN or RN on all work shifts, seven days per week.



                                                 2

                                                                                             Case ID: 201101299
        7.      Defendant was the only licensed medical professional on his shift at the York

 Street Facility and was not subject to direct supervisory oversight during his work shifts.

        8.      Defendant remained employed at COMHAR until April 25, 2019 when his

employment with COMHAR was terminated for job misconduct.

        9.      During the course of his employment with COMHAR, Defendant filed a charge

of discrimination with the Equal Employment Opportunity Commission ("EEOC") in May 2016

(the "May 2016 Charge") against COMHAR.

        10.     In the May 2016 Charge, Defendant alleged that he was being discriminated

against at work on the basis of his national origin and was denied a request for a shift change as

an accommodation for his then unidentified religious beliefs. Among other things, Defendant

specifically claimed that he was wrongfully suspended for sleeping on the job and that his "work

load has arbitrarily increased" which he attributed to his national origin and request for a

religious accommodation.

        11.    COMHAR responded to the May 2016 Charge on July 18, 2016, by filing a

position statement, denying it discriminated against Defendant in any way and denying that he

ever requested an accommodation based upon his still unidentified religious beliefs.

        12.    In response to COMHAR's position statement, Defendant filed three rebuttal

statements with EEOC on July 24, 2016, October 9, 2016, and November 7, 2016, respectively.

        13.    In connection with filing his rebuttal statements, Defendant provided EEOC with

COMHAR confidential and proprietary information including email communications between

managers at COMHAR, supervision notes of Plaintiffs job performance, work schedules at the

York Street Facility, call out sheets, a confidential letter received by the CEO of COMHAR from




                                                 3

                                                                                               Case ID: 201101299
the Pennsylvania Department of Human Services and other COMHAR records that he

 surreptitiously obtained at work. All of the information was the property of COMHAR.

        14.     Defendant stole COMHAR's property without its knowledge and/or consent and

thereby interfered with its exclusive right to sole ownership of that property.

        15.     In addition to the business records mentioned in paragraph 13 above, Defendant

also provided EEOC with numerous medical records of COMHAR Consumers who lived at the

York Street Facility.

        16.     The medical records of Consumers are the property of COMHAR. Under state

and federal law, COMHAR is required to ensure that the personal health information of

Consumers contained in those medical records is kept strictly confidential by COMHAR as a

health care provider and covered entity.

        17.    At no time did Defendant obtain the consent of any Consumer or their respective

guardians to disclose their personal health information to EEOC or any other third party.

Moreover, the medical records were likewise taken from COMHAR's premises by Defendant

without its knowledge and/or consent.

        18.    Defendant's disclosure of protected health information of Consumers without the

consent of the Consumers or their respective guardians constitutes violations of the federal

Health Insurance Portability and Accountability Act ("HIPP A"). In addition, Defendant's

disclosures of Consumer medical information also constitutes violations of Pennsylvania's

Mental Health Procedures Act.

       19.     EEOC subsequently dismissed the May 2016 Charge, finding that there was no

credible evidence to support his allegations of discriminatory treatment.




                                                 4

                                                                                            Case ID: 201101299
        20.     In connection with dismissing the May 2016 charge of discrimination, EEOC

issued Defendant a right to sue letter which gave him ninety (90) days to file a lawsuit against

COMHAR for the acts of discrimination alleged in the May 2016 Charge.

        21.     Defendant did not exercise his right to file a lawsuit against COMHAR. As a

result, Defendant's allegations of discriminatory treatment with respect to the allegations in his

May 2016 charge of discrimination were thereby extinguished.

        22.     It is believed and therefore averred that Defendant was taking confidential and

proprietary information from COMHAR without its consent or knowledge in an effort to

construct an employment discrimination claim against COMHAR in May 2016 which did not

otherwise exist. COMHAR also believes and therefore avers that Defendant engaged in the

same kind of conduct with one of his prior employers.

        23.    Following Defendant's termination in April 2019, he subsequently filed another

charge of discrimination with EEOC and eventually filed a federal lawsuit against COMHAR in

June 2020, after receiving a right to sue letter from EEOC (the "Federal Action"). In the Federal

Action, Defendant ostensibly alleged that his employment with COMHAR was terminated

because of his religious beliefs and in retaliation for filing another charge of discrimination with

EEOC in March 2019.

       24.     COMHAR denies all allegations made by Defendant in the Federal Action, and is

vigorously defending that lawsuit in federal court.

       25.     In defense of the aforementioned Federal Action, counsel for COMHAR sent to

EEOC three separate Freedom of Information Act ("FOIA") requests, seeking the disclosure of

EEOC files regarding the three charges of discrimination that Defendant filed against

COMHAR.



                                                  5

                                                                                             Case ID: 201101299
        26.        On September 24, 2020, EEOC responded to COMHAR' s FOIA request with

respect to the May 2016 Charge.

        27.        On or about September 25, 2020, counsel for COMHAR reviewed the EEOC's

response to COMHAR's FOIA request with respect to the May 2016 Charge. It was at this time

that COMHAR first discovered that Plaintiff stole from COMHAR its proprietary and

confidential information as well as Consumer medical information. Thereafter, counsel for

COMHAR reported what EEOC disclosed to COMHAR's CEO and other Executive Staff at

COMHAR.

        28.        In addition to the information that Defendant supplied to EEOC, COMHAR

believes and therefore avers that Defendant stole other additional COMHAR confidential and

proprietary information that he currently has in his possession.

        29.        On October 19, 2020, COMHAR directed correspondence to Defendant,

demanding that he return to COMHAR all of its confidential business and proprietary

information including Consumer medical records.

        30.        Defendant has failed and refused to return to COMHAR any of its confidential

and proprietary information.

                    COUNT I - UNLAWFUL CONVERSION OF PROPERTY

        31.    COMHAR realleges all allegations set forth in paragraphs 1 to 30 above as if fully

restated herein.

       32.     COMHAR has a property interest in the aforementioned confidential and

proprietary information including Consumer medical records.

       33.     At no time did Defendant obtain the consent of COMHAR to remove and retain

COMHAR's property.



                                                  6

                                                                                           Case ID: 201101299
         34.       At no time did Defendant obtain the consent of COMHAR, its Consumers or their

 guardians to remove, retain or disclose the Consumer personal health information. Such records

 are also the property of COMHAR and under its exclusive control to ensure that the information

 contained therein is kept strictly confidential in accordance with federal and state law.

        35.        On information and belief, Plaintiff stole COMHAR's property in order to assert

claims against COMHAR for alleged employment discrimination.

        36.        Defendant's conduct in stealing COMHAR property to benefit himself was willful

and intentional and otherwise interfered with COMHAR's right to exclusive possession and

control of such property to the exclusion of all others. Defendant's conduct in disclosing

Consumer medical records to EEOC and possibly other third parties interferes with COMHAR's

legal obligations to ensure the confidentiality of such records.

        37.        Defendant's theft of COMHAR property was without any lawful justification.

        38.        Defendant's conduct in removing and retaining COMHAR's confidential and

proprietary information amounts to an unlawful conversion of COMHAR property.

        39.        COMHAR has been damaged by Defendant's unlawful conduct and will continue

to be damaged unless this Court directs Defendant to return to COMHAR all of its property.

        WHEREFORE, COMHAR demands judgment in its favor and against Defendant with

respect to Count I of the Complaint and requests that Defendant be directed to return all of

COMHAR's property and that it be awarded compensatory and punitive damages together with

its attorney fees and costs and such other relief that this Court deems appropriate.

                         COUNT II - BREACH OF DUTY OF LOYALTY

        40.        COMHAR realleges all allegations set forth in paragraphs 1 to 39 above as if fully

restated herein.



                                                    7

                                                                                              Case ID: 201101299
        41.     As an employee of COMHAR, Defendant owed it a duty of undivided loyalty to

 COMHAR while in its employ.

        42.     As an LPN at COMHAR, Defendant provided direct medical care to Consumers

and was entrusted to keep confidential their personal health information. Thus, as an LPN at the

York Street Facility, Defendant was in a position of trust and confidence who had access to

confidential medical information of Consumers and other confidential and proprietary

information of COMHAR.

        43.     Defendant breached his duty of loyalty to COMHAR by removing and retaining

its confidential and proprietary information without COMHAR's knowledge or consent

including Consumer medical records.

        44.    It is believed and therefore averred that Defendant's theft of COMHAR property

as aforesaid, was intentionally committed by Plaintiff to benefit himself to the detriment of

COMHAR and its Consumers.

        45.    Defendant failed to act in good faith and solely for the benefit of COMHAR in all

matters for which he was employed. To the contrary, Defendant's removal and disclosure of

COMHAR property was to benefit himself at the expense of COMHAR and its Consumers.

       46.     Defendant's actions in stealing COMHAR property has deprived COMHAR of its

exclusive right to possess and control such property to the exclusion of all others including

Defendant.

       47.     COMHAR has been damaged as a result of Defendant's conduct and willful

failure to act for its sole benefit while employed by COMHAR.

       WHEREFORE, COMHAR demands judgment in its favor and against Defendant with

respect to Count II of the Complaint and requests that Defendant be directed to return all of



                                                 8

                                                                                            Case ID: 201101299
 COMHAR's property and that it be awarded compensatory and punitive damages together with

 its attorney fees and costs and such other relief that this Court deems appropriate.

        COUNT III-        MISAPPROPRIATION OF CONFIDENT AL INFORMATION

        48.        COMHAR realleges all allegations set forth in paragraphs 1 to 47 above as if fully

restated herein.

        49.        COMHAR has taken extensive measures to ensure that its confidential and

proprietary information including Consumer medical records remain in its exclusive possession

and control by, among other things, limiting access to such information to those employees who

have a need to have knowledge of such information.

        50.     Defendant's theft and removal of valuable COMHAR business records and

Consumer medical records has interfered with COMHAR's right to possession of and exclusive

control of its confidential and proprietary information.

        51.     Defendant's theft of CO MHAR property that was later used for his own benefit

constitutes a misappropriation of COMHAR's confidential and proprietary business information.

        52.    At all times, Defendant acted without COMHAR's knowledge or consent and

without any lawful justification.

        53.    At all times, Defendant acted solely for his own benefit and to the detriment of

COMHAR.

        54.    COMHAR has been damaged as a result of the unlawful conduct of Defendant.

       WHEREFORE, COMHAR demands judgment in its favor and against Defendant with

respect to Count III of the Complaint and requests that Defendant be directed to return all of

COMHAR's property and that it be awarded compensatory and punitive damages together with




                                                   9

                                                                                             Case ID: 201101299
its attorney fees and costs and such other relief that this Court deems appropriate.

                                                      Respectfully submitted,

                                                      NACHMIAS MORRIS and ALT, LLC

Date: January 4, 2021
                                                           ERT . AURIN, ESQUIRE
                                                      Attorney :6 Defendant, COMHAR, Inc.
                                                      620 West Germantown Pike, Suite 350
                                                      Plymouth Meeting, PA 19462
                                                      (610) 629-6640




                                                                                       Case ID: 201101299
                  \' FJ{l FtC.,\'i'l(l.1~.

\ \/ l J(tll \'




                                                                '!
                                             \\,i>   ;:Utl i I H !1~


                                             in lS




                           !1


                                                                       Case ID: 201101299
